DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant; however, has not perfected priority, as a translation of the certified copy of the foreign priority application (Korea 10-2017-0163014) has not been made of record in accordance with 37 CFR 1.55.  Please see MPEP §§ 215 and 216.  For at least this reason, the effective filing date of the claimed invention is 5/31/2018.  Should Applicant; however, perfect their priority, and the foreign priority application support the claimed invention under 112(a), the foreign priority date of 11/30/2017 would become the effective filing date of the claimed invention.  
That being said, Choi et al. (Korea Publication No. KR 1823786 B1), which Examiner has utilized in the art rejection (please see below), has a publication date of 1/30/2018.  Given that 1/30/2018 is prior to the effective filing date of the present application (which is currently 5/31/2018), Choi et al. is currently available to Examiner as prior art under 35 U.S.C. 102(a)(1) (and also 35 U.S.C. 103).  
That being said, Kiyoshi (WIPO Publication No. WO 2019030909 A1), which Examiner has utilized in the art rejection (please see below), has an effectively filed date of 8/10/2017.  Given that 8/10/2017 is prior to the effective filing date of the present application (which is currently 5/31/2018), Kiyoshi is currently available to Examiner as prior art under 35 U.S.C. 102(a)(2) (and also 35 U.S.C. 103).  Even if Applicant were to perfect priority such that the 

Information Disclosure Statement
The information disclosure statement (IDS) filed 5/26/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, a concise explanation of the relevance of “Office Action of corresponding Korea Patent Application No. 10-2017-0163014 – 5 pages (December 11, 2018)” is not provided, noting that this reference is not in the English language.  Please note that all references listed on the IDS filed 5/26/2020 have been considered with the exception of, “Office Action of corresponding Korea Patent Application No. 10-2017-0163014 – 5 pages (December 11, 2018)”.  As such, this particular reference, which has not been considered, has been lined through by Examiner on the IDS filed 5/26/2020.

Drawings
The drawings are objected to because they exhibit poor line quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “machine tool” of claim 9, and “both the tool changer and the machine tool are mounted on the frame and connected to the magazine base” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Likewise, “at least half of the machine base is inserted into the machine tool and coupled thereto” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note that Figures 3 and 4 show at least half of the machine base being inserted into the machine tool and coupled thereto.  However, the embodiment shown in Figures 3 and 4 is a different embodiment from that shown in Figures 1 and 2, and claim 1, from which claim 10 directly depends, is specific to the embodiment of Figures 1 and 2.  As such, the drawings do not show every feature of the invention specified in the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 11 of the claim, “of the plurality of magazine bases” should be inserted after “any magazine base”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  On lines 3-4 of the claim, “an up-down direction” should be changed to “[[an]] the up-down direction”.  This is because an “up-down direction” was previously recited in claim 1, from which claim 5 directly depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 5-6 of claim 1 state, “a plurality of magazine bases having a disk shape and being provided with a central part connected to the rotary shaft to be rotated.”  This limitation is viewed to be vague and indefinite, as it is unclear if each of the plurality of magazine bases is provided with a respective central part, or if instead, the plurality of magazines bases as a whole is provided with a singular central part.  This limitation is further viewed to be vague and indefinite, because it is unclear what is “to be rotated,” e.g. is the plurality of magazine bases, the central part, or the rotary shaft “to be rotated”?
Lines 7-8 of claim 1 state, “the plurality of magazine bases loaded with tools along a rim thereof.”  This limitation is viewed to be vague and indefinite, as it is unclear if each of the plurality of magazine bases is provided with a respective rim, or if instead, the plurality of magazines bases as a whole is provided with a singular rim.  
Line 13 of claim 1, line 2 of claim 2, lines 1-2 and 5-6 of claim 3, lines 1-2 of claim 4, lines 1-2 of claim 5, line 2 of claim 10, and line 2 of claim 11 each state therein, “the magazine base.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is unclear as to which of the plurality of magazine bases previously set forth in line 5 of claim 1 that “the magazine base” is intended to reference.  
Lines 1-7 of claim 3 state, “wherein the magazine base is provided in a ring shape having a cavity, the rotary shaft is inserted into the cavity and is rotatably connected thereto, and the rotary shaft is provided with a support part extending radially from the rotary shaft to 
Lines 6-7 of claim 4 state, “so that the plurality magazine bases rotates simultaneously when driving the drive part.”  This limitation is viewed to be vague and indefinite, because while it would seemingly make more sense that the driving part rotates the rotary shaft and the plurality of magazines bases, the way lines 6-7 of claim 4 are constructed it appears that Applicant is actually setting forth that the plurality magazine bases drive the drive part.  As such, it is unclear as to whether driving of the drive part results in the plurality magazine bases being simultaneously driven, or if instead if the plurality of magazine bases somehow function to drive the drive part.  
Lines 2-3 and lines 4-5 of claim 5 and lines 2-3 of claim 6 each state therein, “the magazine bases.”  Each recitation of this limitation is viewed to be vague and indefinite, since it is unclear as to which particular magazine bases of the plurality of magazines bases previously set forth in line 5 of claim 1 that “the magazine bases” is intended to reference.  
Lines 2-4 of claim 6
Lines 5-6 of claim 6 state, “so that the rotary shaft is supported by the transverse frame when driving the drive part.”  This limitation is viewed to be vague and indefinite, because while it would seemingly make more sense that the driving part functions to rotate the rotary shaft, the way lines 5-6 of claim 6 are constructed it appears that Applicant is actually setting forth that the rotary shaft drives the drive part.  As such, it is unclear as to whether driving of the drive part results in the rotary shaft being driven, or if instead if the rotary shaft somehow functions to drive the drive part.  
Lines 6-7 of claim 8 state, “when more than a predetermined number of magazine bases is stacked, another rotary shaft is provided.”  This limitation is viewed to be vague and indefinite, as it is unclear as to how the “the plurality if magazine bases” that were set forth in line 5 of claim 1 are counted among the “predetermined number of magazine bases is stacked” of lines 6-7 of claim 8.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiyoshi (WIPO Publication No. WO 2019030909 A1).
Please note that an EPO Translation of Kiyoshi has been relied upon below.  
Claim 1:  Figure 7 of Kiyoshi shows a tool magazine module (100) of a machine tool (2).  Regarding the tool magazine module (100), it has a rotary shaft (114) that is able to be rotated, as the rotary shaft (114) is connected to a drive part (115, 116) that provides a rotational force.  The tool magazine module (100) further comprises a plurality of magazine bases (112), each of which has a disc shape and having a central part connected to the rotary shaft (114) that is to be rotated.  Please note that when comparing Figure 7 to Figures 6A and 6B it can be seen that the rotary shaft (114) extends through the central part of each magazine base (112).  Be advised that the plurality of magazine bases (112) of the tool magazine module (100) are mounted on the rotary shaft (114) in a vertically-stacked manner.  
	In addition to showing that each of the plurality of magazine bases (112) is loaded with tools (T) along a rim/outer periphery thereof, Figure 7 of Kiyoshi shows therein each of a transfer system (120) and a tool changer (70).  Regarding the transfer system (120), it comprises a first guide portion (122), an elevating portion (124), and a gripping arm (126).  As to the gripping arm (126), it in turn includes first (126a) and second gripping arms (126b).  Via the elevating portion (124) to which it is connected, the gripping arm (126) is able to incur movement in an up-and-down direction along the first guide portion (122).  Furthermore, the gripping arm (126) can also be pivoted in a forward-and-back direction toward and away from the tool magazine module (100) and toward and away from the tool changer (70).  (Please note that claim 1 doesn’t require the forward-and-backward direction to extend or to be oriented in any particular way).  Due to this construction of the transfer system (120), said transfer system (120) of Kiyoshi enables the tools (T) to be interchanged between any magazine base (120) of the plurality of magazine bases (112) and the tool changer (70) by moving in the up-and-down and forward-and-backward directions on one side of a given magazine base (112).  
Claim 2:  As can be seen in at least Figure 7 of Kiyoshi, the tools (T) are loaded vertically on each of the plurality of magazine bases (112).  Said tools (T) are loaded vertically such that neighboring tools (T) are provided in close contact with each other.  

Claim 3:  Please note that for the sake of discussion, the bottommost magazine base (112) of the plurality of magazine bases (112) is considered to be “the magazine base.”  Noting this, Figure 7 shows therein the magazine base (112) having a ring shape and further having the rotary shaft (114) extending there through.  Note that it is inherent that a cavity is provided at the center of the magazine base (112).  If the cavity wasn’t there, then the rotary shaft (114) wouldn’t be able to extend vertically there through toward the other magazine bases (112) of the plurality of magazine bases (112).  Be advised that in extending through the cavity of the magazine base (112), the rotary shaft (114) is rotatably connected to the magazine base (112).  As such, when the drive shaft (115) is actuated, the magazine base (112) is indexed.  
	The magazine base (112) also has a support part, wherein the support part is the disc/ ring-shaped element on which a plurality of tool grippers are circumferentially distributed.  Noting this, when the magazine base (112) is connected to the rotary shaft (114) as in Figure 7 and Figure 6B, for example, the rotary shaft (114) is “provided with” said support part.  Please be advised that the support part extends radially outward from the rotary shaft (114) to the rim of the magazine base (112) on which the plurality of tool grippers are distributed.  As such, the support part is connected between the rotary shaft (114) and the magazine base (112) so as to support rotation of the magazine base (112) when the drive shaft (115) is actuated.  

Claim 4:  Please note that for the sake of discussion, the bottommost magazine base (112) of the plurality of magazine bases (112) is considered to be “the magazine base.”  Noting this, 

Claim 10:  Please note that for the sake of discussion, the bottommost magazine base (112) of the plurality of magazine bases (112) is considered to be “the magazine base.”  Noting this, as broadly claimed by Applicant, at least half of the magazine base (112) is able to be “inserted into the machine tool [2] and coupled thereto.”  This is because over time when at least half of the tools (T) stored on/within the magazine base (112) have eventually been moved to the machine tool (2) and inserted and coupled into the tool spindle (26) thereof, then at least half of the magazine base (112) has been inserted into and coupled to the machine tool (2).  Note that claim 10 doesn’t require half of the footprint or area of the magazine base (112) to be inserted into the machine tool (2), for example.  Please also note that claim 10 also doesn’t specify as to how or in what way that at least half of the claimed magazine base and machine tool are to be coupled to one another.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 9-11, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (Korea Publication No. KR 1823786 B1).
Please note that an EPO Translation of Choi et al. has been relied upon below.  
Claim 1:  Figure 1 of Choi et al. shows a tool magazine module (140) of a machine tool.  As can be seen in Figure 8, the tool magazine module (140) has a rotary shaft (142).  Per Choi et al., the rotary shaft (142) is rotatably coupled to a drive part (141) to be rotated by the drive part (141) [EPO Machine Translation, paragraph 0046].  Noting that the drive part (141) is a motor and functions to rotate the rotary shaft (142), the rotary shaft (142) is coupled to the drive part (141) providing a rotational force.  
	Also, as be seen in each of Figures 1 and 8, the tool magazine module (140) further comprises a plurality of magazine bases (145), each having a disk shape and being provided with a central part connected to the rotary shaft (142) to be rotated.  As Figure 3 of Choi et al. shows, each of the plurality of magazine bases (145) is loaded with tools along the outer periphery/rim thereof.  At least Figures 1, 3, and 8 also show the plurality of magazine bases (145) being stacked on the rotary shaft (142) in a vertical manner.  
	Next, Examiner directs attention to Figure 3, which shows therein a tool changer (130) and a transfer system (120).  As to the transfer system (120), it can best be seen in Figure 5.  Figure 5 of Choi et al. shows therein the transfer system (120) as having a holder unit (128), which can be moved up and down by a shuttle driving unit (122) and can further be moved forward and backward by a linear driving unit (125).  Via the holder unit (128), shuttle driving unit (122), and linear driving unit (125), the transfer system (120) can move in an up-and-down direction and in a forward-and-backward direction on one side of the plurality of magazine bases (145) so as to 

Claim 2:  As can be seen in Figure 3 of Choi et al., the tools (10) are loaded vertically with the plurality of magazine bases (145) so that neighboring tools (10) are provided in close contact with each other.  

Claim 3:  Please note that for the sake of discussion, the topmost magazine base (145) of the plurality of magazine bases (145) is considered to be “the magazine base.”  Noting this, the magazine base (145) is provided in a ring shape having a cavity.  This is readily apparent in Figure 1 of Choi et al.  As can also be seen in Figure 1, the rotary shaft (142) is inserted into the cavity and is rotatably connected thereto.  Please be advised that the rotary shaft (142) is provided with a support part (147), which extends radially from the rotary shaft (142) to the magazine base (142) and connecting therebetween so as to support the rotation of said magazine base (142).

Claim 5:  With regards to the plurality of magazine bases (145), they are provided with a frame that wraps and supports them.  Figures 2 and 8 of Choi et al. shows the frame, and said frame is shown as comprising a base (140a), two connection members (171), a transverse frame (151), and a bed (110).  Please note that the bed (110) has two vertically extending walls to which one end of each connection member (171) is connected and to which the transverse frame (151) is connected.  Also, at least the two vertically extending walls of the bed (110) of the frame extend in an up-and-down direction from a periphery of the plurality of magazine bases (145), wherein the plurality of magazine bases (145) are stacked in a plurality thereof.  

Claim 6:  As was stated above in the rejection of claim 5, the frame is provided with a transverse frame (151).  As can be seen in each of Figures 2 and 8, the transverse frame (151) is positioned, with respect to the vertical direction, between two magazine bases (145) of the plurality of magazine bases (145).  Next, as best be seen in Figure 2, the transverse frame (151) extends toward the rotary shaft (142) in a direction crossing said rotary shaft (142).  
As can also best be seen in Figure 2 of Choi et al., the rotary shaft (142) is inserted through the transverse frame (151), specifically through a bearing thereof.  Per Choi et al., the transverse frame (151) supports the rotary shaft (142) such that said rotary shaft (142) is prevented from shaking when the plurality of magazine bases (145) are rotated [EPO Machine Translation, paragraph 0051].  Since the rotary shaft (142) is prevented from shaking, the center of rotation of the rotary shaft (142) is maintained when the drive part (141) is actuated and the rotary shaft (142) is set in rotation.  Based on the foregoing, the rotary shaft (142) is supported by the transverse frame (151) when driving the drive part (141) and is rotated while the center of rotation is maintained.  

Claim 7:  As can be seen on the following page in annotated Figure 2 of Choi et al., the transverse frame (151) has an integral bearing.  Said integral bearing is provided between the rotary shaft (142) and an angled bar portion of the transverse frame (151).  Thus, “a bearing is provided at a position between the rotary shaft [142] and the transverse frame [151].”  In use, the bearing enables rotation of the rotary shaft (142), which is inserted into and through the transverse frame (151).  

    PNG
    media_image1.png
    983
    784
    media_image1.png
    Greyscale


Claim 9:  As can be seen in Figure 3 of Choi et al., the tool changer (130) is positioned on an outer side of the frame.  This is because the tool changer (130) is positioned on an outer side of the base (140a) of the frame.  Also, the machine tool (as broadly claimed) may be considered to be the disclosed spindle unit (111).  With respect to the machine tool/spindle unit (111) it is shown in Figure 1 as being laterally offset from the outer side of the tool changer (130).  Therefore, in this way, the machine tool is positioned on the outer side of the tool changer (130).  


Claim 10:  Please note that for the sake of discussion, the topmost magazine base (145) of the plurality of magazine bases (145) is considered to be “the magazine base.”  First, the machine tool (as broadly claimed) is considered by Examiner to be the overall apparatus shown in Figure 1 of Choi et al.  As can be seen in Figures 1 and 8 of Choi et al., the magazine base (145) is coupled to the base (140a) of the machine tool by intermediate structure including the rotary shaft (142) and angle adjustment unit (160).  Also, at least half the magazine base (145) is “inserted into the machine tool” as more than half of the magazine base (145) is disposed within the footprint of the base (140a) of the machine tool.  This is apparent in Figure 2 of Choi et al.  Additionally/ Alternatively, at least half of the magazine base (112) is able to be “inserted into the machine tool and coupled thereto.”  This is because over time when at least half of the tools (10) stored on/ within the magazine base (145) have eventually been moved to the machine tool and inserted and coupled to the spindle unit (111) thereof, then at least half of the magazine base (145) has been inserted into and coupled to the machine tool.  

Claim 11:  As can be seen in Figure 8 of Choi et al., beneath each magazine base (145) of the plurality of magazine bases (145) a base plate (143) is provided.  As can be seen in Figure 3, the tools (10) stored in the tool magazine module (140) are seated on the base plates (143).  Due to this configuration, when a given tool (10) has been used for machining and has been changed back into the tool magazine module (140), cutting oil running off the given tool (10) will drop .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 11, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 103 as being unpatentable over Obrist (U.S. Patent No. 5,242,359 A) in view of Kiyoshi (WIPO Publication No. WO 2019030909 A1).
Claim 1:  Figure 2 of Obrist shows therein a tool magazine module (2) of a machine tool (75).  Figure 4 of Obrist shows the tool magazine module (2) comprising a rotary shaft (3) that is connected to a drive part (20) providing a rotational force via intervening structure including but not limited to a hub (10), a centering pin (21), a rotating stool (14), and a pinion gear (19).
	Figures 3 and 4 of Obrist show the tool magazine module (2) as further comprising a plurality of magazine bases (4), each of which has a disk shape and is provided with a respective central part (5) that is connected to the rotary shaft (3) to be rotated.  Also, the along the rim/ outer periphery of each of the plurality of magazine bases (4) are a series of storage places (6).  Via these storage places (6), each of the plurality of magazine bases (4) is loaded with tools 
	Next, Examiner directs attention to Figure 14 of Obrist.  Figure 14 of Obrist shows therein a transfer system (76) that is disposed on one side of the tool magazine module (2)
between said tool magazine module (2) and the machine tool (75).  The transfer system (76) is shown as having a grip arm (79), which is movable toward and away from the tool magazine module (2) in a forward-and-backward direction.  Please note the dashed lines and double arrow that indicate movement of the grip arm (79) in the forward-and-backward direction.  Also, the grip arm (79) can incur vertical movement in an up-and-down direction.  This is due to the construction of the stationary support (83), carriage (81), and bearing part (80), which provide for displacement in a vertical movable manner [column 8, lines 6-20].  Due to this setup, tools are able to be interchanged between any magazine base (4) of the plurality of magazine bases (4) and the machine tool (75) by the transfer system (76).  
Noting the above, Obrist doesn’t provide details of the machine tool (75), including whether or not a tool changer is provided at the machine tool (75) that the transfer system (76) interacts with.  As such, disclosure is not provided by Obrist on the transfer system (76) “enabling the tools to be interchanged between any magazine base and a tool changer.”  
Figure 7 of Kiyoshi though, shows a machine tool (2) comprising a tool spindle (26) and a tool changer (70).  During operation, the tool changer (70) interchanges tools (T) with a transfer system (120) having a grip arm (79).  Tools (T) received by the tool changer (70) from the transfer system (120) can be passed to the tool spindle (26) via a tool change mechanism (60) and tools (T) used by the spindle (26) can be passed back to the transfer system (120) for storing in a tool magazine module (100) via the tool changer (70) and tool change mechanism (60).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the machine tool (2) of Kiyoshi for the machine tool (75) of Obrist, as this is substitution of one known machine tool that receives tools previously stored in a tool magazine module for another, in order to obtain the predictable result of the transfer system (76) of Obrist interchanging selected tools between the plurality of magazine bases (4) of the tool magazine module (2) and the tool changer (70) of the machine tool (2).  In making this substitution, the transfer system (76) of Obrist enables the tools to be interchanged between any magazine base (4) of the plurality of magazine bases (4) and the tool changer (70) of the machine tool (2) by moving in the up-and-down direction and in the forward-and-backward direction on the one side of the tool magazine module (2).

Claim 2:  Due to how the storage places (6) are provided/formed in each of the plurality of magazine bases (4) (See Figure 3 of Obrist), the tools are loaded vertically with respect to each of the plurality of magazine bases (4).  As such, neighboring tools are able to be provided in close contact with each other.

Claim 3:  Please note that for the sake of discussion, the topmost magazine base (4) of the plurality of magazine bases (4) is considered to be “the magazine base.”  Noting this, Figure 3 of Obrist shows therein that the magazine base (4) is provided in a ring shape having a cavity, the cavity extending through the central part (5) of the magazine base (4).  As can be seen between Figures 3 and 4, the rotary shaft (3) is inserted into the cavity and is rotatably connected thereto.  

Claim 4:  As can be seen in at least Figure 2 of Obrist, the plurality of magazine bases (4) are provided with the rotary shaft (3) for rotation thereof by insertion of the rotary shaft (3) through the plurality of magazine bases (4).  Next, as can be seen in Figure 6 of Obrist, the drive part (20) is provided with a drive shaft that is rotated when driving the drive part (20).  Please note that the drive shaft is the projection formed on the distal end of the drive part (20) that extends in the pinion gear (19) shown in Figure 6.  Please be advised that the drive shaft and rotary shaft (3) are connected by intervening structure, including by not limited to the hub (10), centering pin (21), pinion gear (19), drive part (20), and rotating stool (14), for providing the rotational force that simultaneously rotates the plurality of magazine bases (4) when driving the drive part (20).  

Claim 5:  As can be seen in at least Figure 2 of Obrist, the plurality of magazine bases (4) are provided with a frame, which includes but is not limited to a stand (1) that wraps and supports the plurality of magazine bases (4) that are stacked in a vertical plurality.  As can be seen in 

Claim 6:  Please note that claim 6 will be rejected with two different interpretations of Obrist.  
First Interpretation
As can be seen in at least Figure 1 of Obrist, the frame is further provided with a transverse frame (26+29+30).  The transverse frame (26+29+30) is considered to constitute such, since it includes a shaft end (26) and support plates (30) that extend transversely to the associated and platform (29) of the transverse frame (26+29+30).  As broadly claimed, the transverse frame (26+29+30) is positioned between the plurality of magazine bases (4) which are stacked in a vertical manner.  The transverse frame (26+29+30) “is positioned between” the plurality of magazine bases (4), since with respect to a horizontal direction from the perspective of Figure 1 of Obrist, the outer periphery of the transverse frame (26+29+30) is disposed between the centers and the outer peripheries of the plurality of magazine bases (4).  This can be seen on the following page in annotated Figure 1 of Obrist.  As can also be seen in annotated Figure 1 of Obrist, the transverse frame (26+29+30), specifically the shaft end (26) thereof, extends toward and crosses the rotary shaft (3) in said horizontal direction.  
As can be best seen in Figure 1 of Obrist, the rotary shaft (3) “is inserted through the transverse frame,” since a centering cone (13) of the rotary shaft (3) penetrates a portion of the shaft end (26) of the transverse frame (26+29+30).  With this configuration, the rotary shaft (3) is supported by the transverse frame (26+29+30) so that said rotary shaft (3) is supported by said transverse frame (26+29+30) when driving the drive part (20) and is rotated while a center of rotation is maintained.  

    PNG
    media_image2.png
    891
    1059
    media_image2.png
    Greyscale

Second Interpretation
	As can be seen in at least Figure 1 of Obrist, the frame is further provided with a transverse frame (9+10).  The transverse frame (9+10) is considered to constitute such, since its  hub (10) and foot plate (9) extend transversely to one another.  As can be seen in Figure 1 of Obrist, the rotary shaft (3) “is inserted through the transverse frame,” since a proximal end of the rotary shaft (3) penetrates a portion of the hub (10) of the transverse frame (9+10).  With this configuration, the rotary shaft (30) is supported by the transverse frame (9+10) when driving the drive part (20) and is rotated while a center of rotation of the rotary shaft (3) is maintained.  



    PNG
    media_image3.png
    839
    1003
    media_image3.png
    Greyscale


Claim 7:  Please note that claim 7 is rejected with respect to the first interpretation of Obrist that was presented above in the rejection of claim 6.  
As can be seen in at least Figure 1 of Obrist, a bearing part (27) is provided at a position between the rotary shaft (3) and the shaft end (26) of the transverse frame (26+29+30) to enable rotation of the rotary shaft (3), which is inserted into said shaft end (26) of the transverse frame (26+29+30).

Claim 8:  Please note that claim 8 is rejected with respect to the second interpretation of Obrist that was presented above in the rejection of claim 6.  
As can be seen in Figure 1 of Obrist, a support plate (17) is provided at a position below the frame, specifically at a position below the transverse frame (9+10) of the frame.  Note that the support plate (17) is provided to maintain the center of rotation when rotating the drive part (20).  This is because the centering pin (21) is attached to the support plate (17) (see Figure 6 of Obrist) and the rotating stool (14) is indirectly attached to the support plate (17) by the centering pin (21) (again see Figure 6 of Obrist), such that when the support plate (17) is displaced vertically upward, the support plate (17) supports the centering pin (21) such that the centering pin (21) extends into the hub (10) and the rotating stool (14) frictionally engages the foot plate (9) of the transverse frame (9+10) to which the rotary shaft (3) is connected via the hub (10).  By supporting the centering pin (21) such that it extends in the hub (10) and by supporting the rotating stool (14) such that is frictionally engages the foot plate (9), the support plate (17) maintains the center of rotation of the rotary shaft (3) when rotating the drive part (20).  This is because the proximal end of the rotary shaft (3) extends into the transverse frame (9+10), which again includes the hub (10) and the foot plate (9).  


Claim 10:  Please note that for the sake of discussion, the bottommost magazine base (4) of the plurality of magazine bases (4) is considered to be “the magazine base.”  Noting this, as broadly claimed by Applicant, at least half of the magazine base (4) is able to be “inserted into the machine tool [2] and coupled thereto.”  This is because over time when at least half of the tools stored on/in the magazine base (4) have eventually been moved to the machine tool (2) of 
Kiyoshi and inserted and coupled into the tool spindle (26) thereof, then at least half of the magazine base (4) has been inserted into and coupled to the machine tool (2).  Examiner notes that claim 10 doesn’t require half of the footprint or area of the magazine base (4) to be inserted into the machine tool (2), for example.  Please also note that claim 10 also doesn’t specify as to how or in what way that at least half of the claimed magazine base and machine tool are to be coupled to one another.  

Claim 11:  Please note that for the sake of discussion, the bottommost magazine base (4) of the plurality of magazine bases (4) is considered to be “the magazine base.”  Noting this, Figure 1 and Figure 3 of Obrist each show a base plate (9) that is positioned at a position below the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722